Citation Nr: 0527213	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  04-36 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
for arthritis, chronic, bilateral ankles.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from December 1944 to May 
1946.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2003 RO decision which 
denied an increased disability rating in excess of 20 percent 
for the veteran's service-connected arthritis, chronic, 
bilateral ankles.  In February 2004, the veteran filed a 
notice of disagreement seeking a higher disability rating for 
this condition.  In September 2004, the RO issued statement 
of the case, and later that same month, the veteran timely 
perfected his appeal.

During the course of this appeal, the veteran raised 
additional issues of entitlement to service connection for 
bilateral knee disorders, and for bilateral Achilles tendon 
disorders, secondary to his service-connected bilateral ankle 
disorder.  As these claims have not previously addressed by 
the RO, they are referred to the RO for development and 
adjudication as appropriate.

In September 2005, the Board granted a motion by this veteran 
to advance his case on the Board's docket.


FINDINGS OF FACT

1.  The veteran's left ankle disorder, with traumatic 
arthritis, is productive of no more than moderate impairment, 
and results in no more than moderate limitation of motion.

2.  The veteran's right ankle disorder, with traumatic 
arthritis, is productive of no more than moderate impairment, 
and results in no more than moderate limitation of motion.




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
arthritis, chronic, bilateral ankles, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.26, 
4.26, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5271 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased disability rating in 
excess of 20 percent for his service-connected ankle 
disability.

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the veteran's claim.  

Historically, the veteran served on active duty in the Army 
from December 1944 to May 1946.  A Certificate of Disability 
for Discharge, WD AGO Form 40, noted that the veteran had a 
pre-existing bilateral ankle disorder which was aggravated by 
his active duty service.  In May 1946, the RO issued a rating 
decision which granted service connection at a 20 percent 
disability rating, effective from May 1946.  This rating 
remained in effect at the time of the present appeal.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities (Schedule).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2004).

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Id.; 38 C.F.R. §§ 4.1, 4.2 
(2004).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).  Regarding 
musculoskeletal disabilities, functional loss contemplates 
the inability of the body to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2004).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Both limitation of motion and pain are necessarily 
recorded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59 (2004); see DeLuca, 8 Vet. App. 202; see 
also Johnson v. Brown, 9 Vet. App. 7 (1996); VAOPGCPREC 36-97 
(Dec. 12, 1997).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (2004); see DeLuca, 8 Vet. App. at 205-06.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2004).

The veteran is currently rated as 20 percent disabled for his 
service-connected arthritis, chronic, bilateral ankles, 
pursuant to Diagnostic Codes 5010 and 5003.  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2004).  

Degenerative arthritis is rated according to 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2004).  This Code provides that 
degenerative arthritis established by X-ray findings will 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200, etc.).  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is assigned for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  A 20 percent rating is assigned for X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  The 20 percent and 10 percent ratings based 
on X-ray findings will not be combined with ratings based on 
limitation of motion, nor will they be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.

Based upon a review of the evidence in the veteran's claims 
folders, the Board finds that the veteran's service-connected 
arthritis, chronic, bilateral ankles, to be appropriately 
evaluated at the current 20 percent disability level.  

Initially, the Board notes that a higher rating in excess of 
20 percent is not warranted under Diagnostic Codes 5010 and 
5003.  Note (1), to Diagnostic Code 5003, states that the 20 
percent rating assignable under this section will not be 
combined with ratings based on limitation of motion.  
Diagnostic Code 5003 does provide, however, that degenerative 
arthritis established by X-ray findings can be rated on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  

The average normal range of motion of the ankle is from 20 
degrees of dorsiflexion to 45 degrees of plantar flexion. 38 
C.F.R. § 4.71, Plate II.

For moderate limitation of motion of the ankle, a 10 percent 
rating is warranted; marked limitation of motion warrants a 
20 percent rating. 38 C.F.R. § 4.71a Diagnostic Code 5271 
(2004).

Ankylosis of the ankle warrants a 30 percent disability 
rating in plantar flexion between 30 and 40 degrees or in 
dorsiflexion between 0 and 10 degrees. In plantar flexion 
less than 30 degrees, 20 percent is warranted. 38 C.F.R. § 
4.71a, Code 5270 (2004).

For moderate malunion or nonunion of a tarsal or metatarsal 
joint, a 10 percent rating is warranted; a 20 percent rating 
requires moderately-severe malunion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5283 (2004).

After reviewing the evidence of record, the Board concludes 
that the veteran's left and right ankle disorders, with 
traumatic arthritis, are each productive of no more than 
moderate impairment, and results in no more than moderate 
limitation of motion.  Thus, a higher rating would not be 
warranted in this matter if these conditions were to be rated 
separately as each ankle would warrant no more than a 10 
percent disability rating.  See 38 C.F.R. § 4.25, 4.26.  

At his most recent VA examination for joints, conducted in 
December 2004, the veteran reported difficulty walking on 
uneven surfaces, with occasional swelling of his ankles.  
Physical examination revealed a slightly antalgic gait, with 
a decreased stride length due to decreased dorsiflexion of 
the bilateral ankles.  Examination of the ankles revealed no 
evidence of effusion.  Range of motion was from 10 degrees in 
dorsiflexion to 30 degrees of plantar flexion, in each ankle, 
bilaterally.  Right subtalar motion was within normal limits 
without limitation, and left subtalar motion was limited to 
10 degrees of internal and external rotation.  Motor strength 
testing was within normal limits.  The report noted the 
veteran's history of a previous Achilles tendon rupture of 
the left lower extremity, with some global calf atrophy.  
There was significant tenderness over the medial and anterior 
joint margins of the bilateral ankles.  Both feet were 
neurovascularly intact.  X-ray examination of the ankles 
revealed degenerative changes in both ankles, with narrowing 
of the left tibiotalar joint space.  The report concluded 
with an impression of degenerative arthritis, bilateral 
ankles.  The VA examiner further opined that the veteran's 
bilateral ankles are not additionally limited by pain, 
fatigue, weakness or lack of endurance following repetitive 
use.  He also opined that the veteran's ankles do appear to 
be the major functional impact on his ability to perform 
activities and ambulate at the current time.

A prior VA examination for joints was conducted in January 
2003.  The report of this examination noted the veteran's 
history of bilateral total knee replacements, as well as a 
left Achilles tendon rupture, with surgical repair.  The 
veteran reported that he was not on any medications for his 
discomfort, and that he has just treated his conditions with 
a reduction of activities.  Physical examination revealed a 
reciprocal gait without the need of assistive device for 
ambulation.  Range of motion of the left ankle was from 15 
degrees of dorsiflexion to 30 degrees of plantar flexion.  
Range of motion of the right ankle was from 15 degrees of 
dorsiflexion to 40 degrees of plantar flexion.  Both of his 
ankles were stable.  There was minimal tenderness to 
palpation  of the left ankle, and mild discomfort at the 
right Achilles tendon.  X-ray examination of the ankles 
revealed evidence of calcific densities within the Achilles 
tendon at the level near the repair on the left side.  The 
report concluded with an assessment of bilateral ankle 
degenerative arthritis, and history of left Achilles tendon 
rupture with excellent surgical repair.  It also noted that 
the veteran has Achilles tendon insertional tendinitis on the 
right side.

After reviewing the veteran's claims folder, the Board finds 
the examination findings are consistent with the currently 
assigned 20 percent disability rating for arthritis, chronic, 
bilateral ankles.  

The Board does not believe a higher rating would be warranted 
if these ankle disorders were to be rated separately.  
Specifically, the left and right ankle disorder with 
traumatic arthritis are productive of no more than moderate 
impairment, and result in no more than moderate limitation of 
motion.  The actual ranges of motion listed for the veteran's 
left and right ankles do not reflect a marked limitation of 
motion, even when considering functional limitations under 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The December 2004 
VA examination noted that the veteran's motor strength was 
within normal limits.  The VA examiner further opined that 
the bilateral ankles were not additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.   

The Board also notes that there is no indication that the 
veteran has ankylosis of either ankle, or nonunion or 
malunion of the tarsal or metatarsal joint, such that a 
rating would be applicable under Diagnostic Code 5270 or 
5283.  The Board also does not find this condition to be 
analogous to a moderately severe foot injury, which would 
warrant a higher rating under Diagnostic Code 5284.  
Consequently, the Board finds that an increased rating in 
excess of 20 percent is not warranted.  As the preponderance 
of the evidence is against the claim for an increased rating 
for arthritis, chronic, bilateral ankles, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Veterans Claims Assistance Act of 2000

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's November 2002 and January 2005 letters, the February 
2003 RO decision, the September 2004, statement of the case 
(SOC), and the January 2005 supplemental SOC, advised the 
veteran what information and evidence was needed to 
substantiate his claim herein and what information and 
evidence had to be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  The documents also 
advised him what information and evidence would be obtained 
by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.  The RO's 
January 2005 letter specifically asked for any evidence in 
the veteran's possession that pertains to his claim.  The 
Board also notes that the veteran submitted a statement, 
dated in July 2005, noting that he did not have any 
additional evidence to submit in support of his claim.  Thus, 
the Board finds that the content requirements of the notice 
VA is to provide under the VCAA have been met.   

Further, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although complete VCAA notice may not have been provided to 
the appellant prior the initial adjudication, the appellant 
has not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, the veteran was 
examined twice in connection with this matter.  Thus, the 
Board considers the VA's duty to assist is satisfied.   

In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case as it pertains 
to the claim herein adjudicated.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  


ORDER

An increased rating in excess of 20 percent for arthritis, 
chronic, bilateral ankles, is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


